DETAILED ACTION

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I; claim 3: drawn to a system for measuring brain activity by using at least one parameter (selected from a list of parameters to measure), wherein the brain activity is measured by categorical measures (e.g. volts, hertz) that indicate a change in brain activity.
Species II; claim 34: drawn to a system for measuring brain activity by recording the activity from an optimal recording element and minimizing (or disregarding) recorded brain activity from a sub-optimal recording element.
Species III; claim 28: drawn to a system for measuring brain activity using an interface and processor capable of analysis and administration of the brain activity data (and other data derived from the brain e.g. physiological parameters, reference parameters). Furthermore, the processor can concurrently detect activity in more than one brain compartment and simultaneously process the brain activity.
Species IV; claim 38: drawn to a system for measuring brain activity using a processor with additional hardware and software capable of analysis and administration of the brain activity data, and furthermore incorporates data associated with physiological parameters not directly recorded from the brain.
It is noted that the claim 38 presently is dependent upon 1-37 (hence improper dependence. A several attempts to contact the attorney of record were made and no response has been received to this date). Therefore, for the purposes of examination, it is assumed that claim 38 is interpreted to depend upon claim 1.
Species V; claim 21: drawn to a system for measuring brain activity using an implanted device which incorporates multiple recording elements that are variously positioned on the implanted device.
Species VI; claim 24: drawn to a system for measuring brain activity using an implanted device which incorporates multiple reference sensors that are variously positioned on the implanted device.
Species VII; claim 26: drawn to a system for measuring brain activity using an implanted device which incorporates multiple physiological sensors that are variously positioned on the implanted device.
Species VIII; claim 46: drawn to a system for measuring brain activity comprising a display component to display the brain activity and other detected data acquired by the system.
Species IX; claim 48: drawn to a system for measuring brain activity comprising a means for providing auditory or visual information that provides information concerning the implanted device, the brain activity, and other system settings.

A telephone call was made to Bethany Love on 3/29/2022 to request an oral election to the above restriction requirement and no response has been received, which did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793